DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2020 has been entered. 
Claim Rejections - 35 USC § 112
Claims 1-4, 6-8, 24, 28-30, 37-39 and 41-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains the phrase: “the elastic silicone binder being in a form of flakes”.  This claimed features requires the silicone binder that has been cross-linked and is in the final product, being in flake form.  However, the specification only contemplates “flake form” being the initial ingredient added not the cross-linked silicone binder of the product.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-4, 6-8, 24, 28-30, 37-39 and 41-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley et al. (U.S Pub. No. 20120031414) in view of Kuo (Polydimethylsiloxane, Polymer Data Handbook) and Strickland et al. (U.S Pub. No. 2005/0244521)
Regarding claims 1, 39, 41 and 51, Atchley discloses a silicone smokeless tobacco product comprising: 
a mixture including,
tobacco, at least a portion of the tobacco being exposed along an exterior surface of the product [0117], 
and an elastic silicone binder [0096] in an amount up to 20 weight percent of the smokeless tobacco product [0101] overlapping with the claimed ranges and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed ranges. 
Atchley also discloses the smokeless tobacco product has an oven volatiles content ranging from 50 weight percent to 61 weight percent [0115].
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case the silicone binder is expected to be cross-link since the smokeless tobacco is expected to have water present; therefore the claimed invention is the same as or obvious from the product as disclosed by Atchley.  Furthermore, it is also noted that Atchley discloses silicones can be silicone fluids and elastomers [0029] and Kuo discloses polydimethylsiloxane in elastomers form can have cross-linked structure.

Regarding claims 2-3 and 42-43, Atchley discloses the silicone smokeless tobacco product comprises a flavorant such as vanilla [0110]. 
Regarding claim 4, Atchley discloses a silicone smokeless tobacco product comprising smokeless tobacco and an elastic silicone binder [0096] ; furthermore it is well known (as evidenced by the Kuo) that polydimethylsiloxane (PDMS) belongs to a group commonly referred to as silicones.  PDMS is widely used silicone for its special properties such as thermal stability, physiological inertness; therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick polydimethylsiloxane for its special properties.  
Regarding claim 6, Atchley discloses the silicone binder is a silicone elastomer [0096] corresponding to the claimed silicone rubber.  First Named Inventor Munmaya K. Mishra Attorney Docket: 20210-0196001 / ALCS2593 Serial No. : 13/922,887 UTIL-I Filed : June 20, 2013 Page : 3 of9 
Regarding claim 7, polydimethylsiloxane is a polymer made up of repeating units of siloxane (polysiloxane).
Regarding claims 8 and 44, Atchley discloses the tobacco can comprises moist long-cut fermented cured tobacco having a length ranging from 0.1 inches to 1 inch [0105]. 
Regarding claims 24 and 45, Atchley discloses the mixture further comprises cellulosic fibers dispersed within the elastic silicone binder [0015].
Regarding claims 28 and 46, Atchley discloses the product has a length between 0.1 and 1.0 inches within the claimed range of up to 50 millimeters (claim 61).  
Regarding claims 29 and 47, Atchley discloses the product has a width of 0.009 to 0.1 inches within the claimed range of up to 20 millimeters (claim 61).  
Regarding claims 30 and 48, Atchley discloses the product has a thickness of between 0.1 and 1.0 inches within the claimed range of up to 10 millimeters.  

Regarding claims 38 and 50, Atchley discloses the product can includes reconstituted tobacco [0099], reconstituted tobacco is known to have nicotine absorbed in the cellulose fibers and it would have been obvious to one of ordinary skill in that art that the nicotine can be released from the cellulose fibers when the silicone oral product is placed in an adult consumer's mouth.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 24, 28-30, 37-39 and 41-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-61 of U.S. Patent No. 8978661 in view of Atchley et al. (U.S Pub. No. 20100163062). Although the claims at issue are not identical, they are not patentably distinct from each other because they have overlapping scope of invention wherein the product comprises smokeless tobacco, polymeric material.  Atchley discloses a silicone smokeless tobacco product comprising tobacco, at least a portion of the tobacco being exposed along an exterior surface of the product [0117], and an elastic polymer binder [0096] in an amount up to 20 weight percent of the smokeless tobacco product [0101] overlapping with the claimed ranges and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed ranges. Atchley also discloses the smokeless tobacco product has an oven volatiles content ranging from 50 weight percent to 61 weight percent [0115]; wherein the silicone smokeless tobacco product has a predetermined molded shape formed by depositing the mixture of the smokeless tobacco and the elastic silicone binder into a mold ([0036]). 
Response to Arguments

Applicant's arguments filed 8/10/2020 have been fully considered but they are not persuasive. 
Applicant essentially argues that the amended claimed invention is distinguished from the prior art because of the newly added feature of the elastic silicone binder being in a form of flakes.  However, since the claimed invention requires the eleastic silicone binder being cross-linked.  It is interpreted that the flake form is not a structural feature of the claimed product since it’s only recited as the form of an intermediate product.  Therefore, the claimed invention stand rejected as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PHU H NGUYEN/Examiner, Art Unit 1747